07/21/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0086


                                          DA 20-0086
                                   _________________

STATE OF MONTANA, THE MONTANA
PETROLEUM
TANK RELEASE COMPENSATION BOARD,

            Petitioner and Appellant,

      v.

BP plc, BP HOLDINGS NORTH AMERICA
LIMITED,
BP AMERICA INC., BP PRODUCTS NORTH                               ORDER
AMERICA
INC., BP WEST COAST PRODUCTS, LLC, and
its
predecessor companies and subsidiaries, including
but not limited to Standard Oil of Ohio (SOHIO),
Standard Oil (Indiana), Amoco Oil Company,
Atlantic Richfield Company (ARCO) and BP
Amoco plc.,

            Respondents and Appellees.
                                   _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on July 21, 2020, this Court has determined that the brief does not
comply with the below-referenced Rules and an Appendix must be submitted.
       M. R. App. P. 12(1)(i) requires an Appellant’s brief to contain “[a]n appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
instruction(s), ruling(s), or decision(s) from which the appeal is taken together with any
written memorandum or rationale of the court, and those pages of the transcript
containing any oral ruling in support.”
       M. R. App. P. 12(5) provides that, in addition to those required documents in Rule
12(1)(i), an Appellant may choose, but is not required to, “file a separate appendix
containing additional documents or materials that are referenced in the brief or may,
otherwise, be of assistance to the supreme court in its review of the brief.”
       The Appellant’s opening brief did not contain an Appendix of the relevant
judgment, order, ruling, or decision from which the appeal is taken.
Therefore,
       IT IS ORDERED that within ten (10) days of the date of this Order the Appellant
shall electronically file with the Clerk of this Court a revised Appendix containing the
revisions necessary to comply with the specified Rules and that the Appellant shall serve
copies of the revised Appendix on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised Appendix.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                               Electronically signed by:
                                                                                   Laurie McKinnon
                                                                          Justice, Montana Supreme Court
                                                                                     July 21 2020